tax_exempt_and_government_entities_division department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date release number release date legend org organization name address address org address xx date employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated january 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective april 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on april 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file form_1120 u s_corporation income_tax return with the ogden service_center you have filed taxable returns on form_1120 u s_corporation income_tax return for the years ended march 20xx and march in addition for future periods you are required to file form_1120 with 20xx with us the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service n robinson mc 4900-okc eo-as oklahoma city ok date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail -- return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues fa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely sunita b lough director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended org ein 3-31-20xxk legend org organization name co-4 co-2 co-3 co-5 xx date address address city city co- co-6 co-7 companies issue is org exempt from federal_income_tax as an organization described in internal_revenue_code ‘irc’ sec_501 facts following facts were determined in the examination of org’s form_990 return of the organization exempt from income_tax and form 990-t exempt_organization business income_tax return for the year ended march 20xx org was originally issued a charter as an organization whose stated purpose was to support any educational undertaking and particularly to bring together business leaders of various industries and professions to discuss review promote and aid activities of the various citywide philanthropic and business organizations of the city of city shall have no social athletic or sporting events activities or features which are subordinate and merely incidental to the active furtherance of the predominant purposes of said corporation org had applied for and been determined to be an organization exempt under sec_501 that exempt status was changed and in a letter dated january 19xx from the internal revenue service’s district_director org was advised that its exempt status is changed to sec_501 effective april 19xx org ’s restated articles of incorporation dated september 19xx states is not organized for profit but it is organized and shall be operated exclusively for pleasure recreation and other non-profitable purposes to organize and sponsor organized group social and recreational activities for its members and to promote encourage and sponsor good fellowship among its members the purpose of the corporation is that it the org’s club facility is currently located in the co-1 address it currently operates a restaurant for its members that is open monday through friday for breakfast and lunch buffet and a la carte dining and tuesday through friday for dinner its members pay an initiation fee and monthly dues with the amount of the monthly dues based on membership class non-membership receipts org’s house rules states that members are expected to escort their guests at all times unless the member has made special arrangement in advance with org its members are allowed with prior arrangement to have different guests use the club without the member being present during a month period a nonmember who uses org as a member’s guest in this manner 1s charged a dollar_figure guest fee in addition to the charges for the guest’s food and beverage org recorded these guest fee charges and food and beverage charges of those guests of members who used org without the member being present as member receipts org reported these nonmember receipts on its form form 886-a rev department of the treasury - internal_revenue_service page form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein year period ended 3-31-20xx as member revenues these nonmember receipts were not reported as gross unrelated_business_income by org on its form 990-t org derived additional nonmember receipts through its participation in a reciprocal arrangement in which a org member may use the facility of a participating social_club though not a member of that social_club and members of participating social clubs may use org’s facility though not a member of org nonmembers who use org pay org for their food and beverage service org reported the food and beverage charges of this nonmember patronage of org through the reciprocating arrangement as member revenues on its form_990 org did not report the nonmember food and beverage receipts as gross unrelated_business_income on its form 990-t org derived revenues referred to as ‘billable income’ by org for room rental and other services where org incurred charges in providing the events’ services these incurred charges include charges from event services providers chair rentals interior decorations parking services flowers cakes and other items specific to the event the examination determined that for these ‘billable income’ charges org netted the revenue against the related expenses eg the cost of the flowers or cake and had reported the net amount on the form_990 where org had identified the customer as a nonmember the net amount was reported on the form 990-t org makes it facility available to members and nonmembers for banquets the charges for food and beverage service are dependent upon the dates and times of rental and the extent of food and beverage service org reported as nonmember revenues banquet food and bar sales to groups it had identified as nonmembers the examination also determined that org had derived revenues from nonmembers of forfeited deposits and non-refunded overpayments these revenues totaling dollar_figure are reported by org as member revenues the examination’s review of the banquet revenues classified and reported by org as member revenues determined that org had not obtained nor maintained documentation for the event sufficient to establish the host-guest relationship where the party was more than eight persons org’s records indicated the number in the party but not the number of nonmembers nor the charges attributable to nonmembers or the charges paid_by nonmembers its records did not include a statement from the member whether the member has been or would be reimbursed for the nonmember use in those cases where the member may have been reimbursed by the membet’s employer org did not obtain nor did it maintain a signed statement from the member as the employer’s name amount of payment attributable to the nonmember use the nonmember’s name and business or other relationship to the member and the business personal or social purpose of the member served by the nonmember use the examination tested the banquet food sales gross_receipts of dollar_figure of which dollar_figure org identified as nonmember receipts banquet food receipts of march 20xx dollar_figure classified by org as member receipts were selected to determine if the records to substantiate the receipts as member sourced had been maintained by org of this dollar_figure the examination determined that org had not form 886-a rev department of the treasury - internal_revenue_service page form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended org ein 3-31-20xx to establish that dollar_figure maintained the records set out in revproc_71_17 1971_1_cb_683 if these results were applied to the banquet food and bar were member sourced receipts _ sales dollar_figure of member banquet food sales of dollar_figure would be reclassified as nonmember receipts and dollar_figure of member bar sales of dollar_figure would be reclassified as nonmember receipts the examination also determined that org did not obtain or maintain documentation sufficient to establish the host-guest relationship where the party was more than eight persons for those events recorded as member revenue to the ‘billable income’ account gratuity charge org charged a service charge on food and beverage charges as an automatic gratuity in the year ended 3-31-20xx this service charge totaled dollar_figure this service charge was not reported as a revenue item on form_990 or form 990-t but was offset against wages so the amount reported as wage expense on form_990 and form 990-t was net of this amount examination adjustments to reported nonmember revenues the examination made the following adjustments to org’s gross nonmember revenue reported on the form 990-t for the year ended 3-31-20xx as reported adjusted total gross_receipts nonmember receipts nonmember receipts adjusted d a b c d e banquet food revenue banquet bar revenue billable revenue gross_receipts as reported examination adjustments- dollar_figure guest fee guest food and beverage charges reciprocal nonmember guest charges reported net 'billable’ revenue gross 'billable' revenue miscellaneous income gratuity gross_receipts as adjusted k k ' comprised of co-2- dollar_figure co-1- dollar_figure city of city- dollar_figure co-3- dollar_figure co-4- dollar_figure co-5- dollar_figure co-6- dollar_figure co-7- dollar_figure co-7- dollar_figure form 886-a rev department of the treasury - internal_revenue_service page form_886 a department of the treasury - internal_revenue_service explanation of items year period ended 3-31-20xx name of taxpayer org ein explanation of adjustments a guest fee charges fee of dollar_figure per guest b as guest food and beverage charges had been included as dining room revenues and all such revenue reported as member revenue an estimate of the year’s nonmember guest food and beverage charges is made by multiplying the guest food and beverage charges of may 20xx dollar_figure by annual guest food and beverage charges is estimate as dollar_figuredollar_figure not including the gratuity added to all food and beverage sales c reciprocal nonmember receipts were dollar_figuredollar_figure d org had reported net ‘billable’ revenues net of the expenses that were associated with these the adjustment reverses the net amount and reports the gross amount for revenues nonmember events identified by org ec the adjustment classifies as nonmember receipts the miscellaneous income that had been reported as member receipts f the gratuity charged on food and beverage charges that had been netted against wage expense is classified as revenue the gratuity on nonmember food and beverage charges of dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure and adjustments of dollar_figuredollar_figure dollar_figuredollar_figure is dollar_figuredollar_figure the nonmember receipts as from to for year ended 3-31-20xx a percentage of total receipts as reported and as adjusted increased total gross_receipts nonmember receipts as reported nonmember receipts as percentage of total receipts div as adjusted nonmember receipts as percentage of total receipts div this adjusted nonmember receipts of does not give effect for the reclassification of member banquet food and bar not have documentation set out in revproc_71_17 to substantiate classification as member sourced receipts if the testing results for march 20xx were applied to the banquet and bar receipts classified as member receipts by org nonmember receipts would be dollar_figuredollar_figure of total gross_receipts from member to nonmember because org did receipts a review of org’s form_990 and 990-t of the prior and subsequent year determined that its nonmember receipts comprised a substantial portion of its total receipts for the year ended 31-20xx and for the year ended 3-31-20xx we kk dollar_figuredollar_figure is sum of adjusted nonmember receipts of dollar_figuredollar_figure and reclassified member banquet food receipts of dollar_figuredollar_figure and banquet bar receipts of dollar_figuredollar_figure form 886-a rev department of the treasury - internal_revenue_service page form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein year period ended 3-31-20xx for year ended 3-31-20xx as reported total gross_receipts nonmember receipts nonmember receipts as percentage of total receipts div for year ended 3-31-20xx as reported nonmember receipts as percentage of total receipts div law sec_501 provides an exemption from federal_income_tax for organizations described in sec_501 including organizations described in sec_501 an organization is described in sec_501 is it is a club ‘organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder ’ income_tax regulation ‘regulation’ c -1 a states in part exemption is provided only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes and exemption extends to social clubs and recreation clubs which are supported solely by membership fees dues and assessments income_tax regulation ‘regulation’ c -1 b states in part a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 a that a social_club will not qualify as an organization described in sec_501 if it makes its social and recreational facilities available to the general_public is defined in revproc_71_17 1971_1_cb_683 as amended by public law revproc_71_17 as amended by public law provides certain gross_receipts safe_harbor for business with the general_public ie nonmembers it provides that social clubs may receive up to of their total gross_receipts including investment_income from sources outside of their membership without jeopardizing their sec_501 tax exempt status within that limit no more than of the social club’s gross_receipts may be derived from nonmember use of the social club’s facilities and or services or from other activities not furthering the social and recreational purposes of members the committee reports for public law senate report no 2d session c b states that it is intended that social clubs be permitted to receive up to of their gross_receipts including investment_income from sources outside of their membership without losing their form 886-a rev department of the treasury - internal_revenue_service page form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended org ein 3-31-20xx tax exempt status it is also intended that within thi sec_35 amount not more than of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public revproc_71_17 1971_1_cb_683 provides guidelines for recordkeeping when nonmembers use a social club’s facility and the circumstances under which a host-guest relationship will be assumed relevant in determining whether the social_club has adhered to the requirements for exemption under sec_501 the revenue_procedure provides that for groups of eight or fewer individuals where the social_club maintains records to substantiate that at least one of the group is a member and payment is received directly from that member or membet’s employer it is assumed that the others in the party are guests of the member revenue_procedure further provides that for parties of more than eight where the social_club maintains records to substantiate that or more of the group are members and payment is received from one or more members it is assumed that nonmembers are guests of members for all other situations the revenue_procedure states that the host guest relationship must be substantiated by the records identified to establish that the revenues are member sourced revenues for these other situations these records must contain the following information - - - - - - - - - the date the total number in the party the number of nonmembers in party total charges charges attributable to nonmembers charges paid_by nonmembers if the members pays all or part of the nonmember’s charges a statement signed by member indicating whether he has been or will be reimbursed for nonmember’s use and the amount of the reimbursement if the member’s employer reimburses the member or makes payment directly to the social_club a statement signed by the member indicating the name of the employer the amount of the payment attributable to the nonmember’s use the nonmembet’s name and business relationship to the member the business personal or social purpose of the member served by the nonmembert’s use if the nonmember pays the social_club or reimburses the member and a claim is made that the amount was paid gratuitously for the member’s benefit a statement signed by the member indicating the donor’s name and relationship to the member and containing information to substantiate the gratuitous nature of the payment or retmbursement government’s position org’s nonmember receipts of dollar_figuredollar_figure in the year ended 3-31-20xx is in excess of of total gross_receipts org also failed to maintain documentation set forth in revproc_71_17 to substantiate the classification of certain banquet and bar revenues as member receipts where such unsubstantiated member revenues were reclassified org’s nonmember revenues would be as much a sec_67 form 886-a rev department of the treasury - internal_revenue_service page form_886 a name of taxpayer explanation of items department of the treasury internal_revenue_service year period ended org ein 3-31-20xx org having exceeded the limitation that not more than of the social club’s gross_receipts should be derived from the use of the social club’s facilities by the general_public fails to qualify as an organization described in sec_501 org’s status as an exempt_organization described in sec_501 is revoked effective 4-01-20xx as a taxable entity org is required to file form_1120 u s_corporation income_tax return for the years ended 3-31-20xx and 3-31-20xx in subsequent years org is required to file form_1120 by the due_date for that return taxpayer’s position the taxpayer’s position is solicited conclusion if org agrees with this determination an authorized officer must sign and return form 6018-a along with forms for 3-31-20xx and 3-31-20xx to me at the following address in preparing form_1120 org must keep in mind the provision of sec_277 that deductions attributable to furnishing services and other items of value to members will be allowed only to the extent of income from transactions with members sec_277 states that in the case of a social_club or other membership_organization which is operated primarily to furnish services or goods to members and which is not exempt from taxation deductions for the taxable_year attributable to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members if org does not agrees it is requested to provide in writing the facts if different from those stated in this report the law on which its disagreement is based it and its position to me within days from the date of the letter transmitting this report form 886-a rev department of the treasury - internal_revenue_service page
